Title: From John Adams to Louisa Catherine Johnson Adams, 14 January 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter
Quincy January 14th. 1823.

Wonderful Woman, wife of a wonderful Man, How it is possible for you with your delicate Constitution and tender Health, to go through such a hurry of Visits, Dinners, and parties, Converse with such a variety, of Characters, masculine, and Feminine, and at the same time keep so particular a Journal. Yours of the 14th of December, up to the 30th. has arrived this Morning. your journal is a kind of necessary of Life to me, I long for it the whole week. Your Husband is a phænomenon eaqually strange and uncommon, I have ransacked my old imagination, and memory to find out some comparison to which he may be likened. The first that I thought of was, An Indian warriour suffering under the most cruel torments of his enemies and Singing.
I go to the place where my Father is gone, his soul shall rejoice in the Fame of his Son, but the Son of Aleknuma shall never Complain,
The second was Cornelious de Witt, suffering under the cruel torments of the rack, and firmely pronouncing
Justem et tenacem propositi virum
Non civium ardor prava jubentium
Nec vultus instantis tyranni
Mente quatit solida,
The world seems to conspire to put to the severest trial the patience and prudence, as well as integerity and fortitude of the Secretary of State, but he seems to go through it all, with as much ease, as he could bathe in Water Salt, or Fresh.—
You must be delighted with the society of your Sons; I wish I had a talisman by which I could live with you through the Session invisible to all, and unsuspected by all, but the family. I hope George is as good as he used to be. John and Charles are much improved in Mind, Manners, and in health. Charles read French to me most delightfully, but now I have nobody to read a word of it.—
I am your affectionate Father 
John Adams